Title: To Thomas Jefferson from Henry Dearborn, 16 April 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                        
                        I have the honor of proposing for your approbation Doct. Samuel D. Forsythe as Surgeons Mate in the Army of the United States.
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    